Citation Nr: 1100056	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from December 1965 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

The Veteran requested a Travel Board hearing in connection with 
the current claim.  However, the Veteran submitted a written 
statement dated March 2009 in which he withdrew his request for a 
hearing and asked that his claim be sent to the Board for a 
decision.  Accordingly, the Veteran's request for a hearing in 
this case is withdrawn.  38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The RO awarded service connection for generalized anxiety 
disorder by way of a rating decision dated April 2008.  The RO 
rated the Veteran's generalized anxiety disorder as 10 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400, 
effective October 17, 2006.  The Veteran was notified of this 
decision and timely perfected this appeal.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must 
provide a new examination when a Veteran claims that a disability 
is worse than when originally rated and the available evidence is 
too old to adequately evaluate the current state of the 
condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).
Here, the Board finds that a new VA examination is warranted as 
the Veteran has not been afforded a VA examination since February 
2008 and pertinent medical evidence bearing on his disability has 
been received since that time.  In addition, the Veteran has 
essentially indicated that his service-connected generalized 
anxiety disorder has increased in severity.  See May 2008 
statement.  Therefore, the Veteran should be provided a new VA 
examination to ascertain the nature and severity of his service-
connected generalized anxiety disorder.    

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, VA medical records pertaining to the Veteran that are 
dated from November 7, 2008 should be obtained.  Additionally, 
the Veteran should be contacted and asked to identify any and all 
non-VA sources of treatment for his psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
request that he identify any and all non-VA 
sources of treatment for his service-
connected generalized anxiety disorder.  In 
particular, the Veteran should provide, or 
authorize VA to obtain, any such pertinent 
records.  All efforts to obtain these records 
should be fully documented.  If these records 
cannot be obtained, the Veteran should be 
notified pursuant to 38 C.F.R. § 3.159(e) 
(2010).

2.  The RO/AMC should associate with the 
claims file relevant VA medical treatment 
records pertaining to the Veteran from 
November 7, 2008.

3.  After the above development is completed, 
the RO/AMC should make arrangements with the 
appropriate VA medical facility for the 
Veteran to have a VA psychiatric examination 
to ascertain the severity of his service-
connected generalized anxiety disorder.  The 
examiner should note in the examination 
report that the claims file has been 
reviewed.  All appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

In particular, the examiner is asked to 
assess the severity of the Veteran's service-
connected generalized anxiety disorder.  The 
examiner should also attempt to disassociate 
such symptomatology from any non-service-
connected psychiatric disorders, if present.  
If the symptomatology cannot be 
disassociated, the examiner should so state 
and explain why.  The examiner is also asked 
to include a Global Assessment of Functioning 
(GAF) score and an explanation of what the 
score represents.  

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


